Citation Nr: 1103195	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  04-28 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for normal pressure 
hydrocephalus.

2.  Entitlement to service connection for petit mal seizures.

3.  Entitlement to service connection for organic brain syndrome.  

4.  Entitlement to service connection for dementia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1969 and 
subsequent service, including on active duty for training and 
inactive duty training, in the Naval Reserve.  The Veteran 
reported that his Reserve duty included firefighting on one 
occasion in 1979.   

These claims came before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  This matter was remanded in August 2005, March 2006, 
and June 2009.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).

In November 2005, the Veteran testified in support of his claims 
at a videoconference hearing held before the Board.  


FINDINGS OF FACT

1.  The Veteran is not shown to have normal pressure 
hydrocephalus.  

2.  The Veteran's current petit mal seizures are not related to 
his active service, nor are petit mal seizures otherwise related 
to such service, or to a service-connected disability.  

3.  The Veteran's current organic brain syndrome is not related 
to his active service, nor is organic brain syndrome otherwise 
related to such service, or to a service-connected disability.  

4.  The Veteran's current dementia is not related to his active 
service, nor is dementia otherwise related to such service, or to 
a service-connected disability.  


CONCLUSIONS OF LAW

1.  Normal pressure hydrocephalus was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Petit mal seizures were not incurred in or aggravated by the 
Veteran's active service nor are petit mal seizures proximately 
due to or caused by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).

3.  Organic brain syndrome was not incurred in or aggravated by 
the Veteran's active service, nor is organic brain syndrome 
proximately due to or caused by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).

4.  Dementia was not incurred in or aggravated by the Veteran's 
active service, nor is dementia proximately due to or caused by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in August 2003 with regard to the 
seizure, organic brain syndrome, and dementia issues, and in 
January 2005 with regard to the hydrocephalus issue.  While these 
notices do not provide any information concerning the evaluation 
or the effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of service 
connection, the Veteran is not prejudiced by the failure to 
provide him that further information.

The Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless.  Although the notice 
provided to the Veteran in January 2005 was not given prior to 
the first AOJ adjudication of the claim, the notice was provided 
prior to initial certification of the Veteran's claim to the 
Board.  Additionally, this matter was remanded in August 2005, 
March 2006, and June 2009, and the claimant has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's service treatment records, as well as 
post-service VA and private medical records.  The evidence of 
record also contains several reports of VA examinations.  The 
July 2008 VA examination report obtained is fully adequate and 
contains sufficient information to decide the issues on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds,444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board 
finds that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

Criteria & Factual Background

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended effective 
October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 2006).  The 
intent was to conform the regulation to Allen v. Brown, a U.S. 
Court of Appeals for Veterans Claims decision that clarified the 
circumstances under which a Veteran may be compensated for an 
increase in the severity of an otherwise nonservice- connected 
condition caused by aggravation from a service- connected 
condition.  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice- connected 
disease or injury.  See 38 C.F.R. § 3.310 (2010).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006. See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects)." 

The Veteran asserts that, during Reserve training in San Diego 
from August 10, 1979 to August 12, 1979, he suffered intense 
exposure to carbon monoxide while participating in fire fighting 
school.  He explains that the exposure occurred because he was 
the designated leader and as such was not issued a breathing 
apparatus.  Allegedly, this exposure to carbon monoxide caused 
him to develop normal pressure hydrocephalus, which subsequently 
caused petit mal seizures, dementia and organic brain syndrome.  

A service Report of Medical Examination dated in June 1969 for 
separation purposes reflects that the Veteran's neurological 
condition was clinically evaluated as normal.  A Report of 
Medical Examination dated in March 1982 for annual purposes 
reflects that the Veteran's neurological condition was clinically 
evaluated as normal.  There are no other service treatment 
records related to normal pressure hydrocephalus, petit mal 
seizures, organic brain syndrome, or dementia.  

Private treatment records from Flagstaff Medical Center dated in 
December 1989 reflect that the Veteran was assessed with marked 
hydrocephalus with compression of the cerebral hemispheres.  
There appeared to be dilatation of the lateral and third 
ventricles consistent with an obstructive type hydrocephalus.  
The fourth ventricle appeared normal.  With these findings, the 
prime consideration was that of aqueductal stenosis.  The Veteran 
was also assessed with Chiari malformation with low lying 
cerebellar tonsils, and empty sella with displacement of the 
optic chiasm into the sella.  In January 1990, the Veteran was 
diagnosed with hydrocephalus for ventricular peritoneal shunting.  

Private treatment records from Dr. S.R. dated in November 1993 
reflect that the Veteran was assessed with mild residual organic 
brain syndrome and seizure disorder.  

VA outpatient treatment records dated in September 1997 reflect 
that the Veteran was assessed with stable status post 
hydrocephalus surgery.  

Private treatment records from Dr. T.R.H. dated in June 2003 
reflect that the Veteran underwent a right frontal 
temporoparietal craniotomy, evacuation of subdural hematoma, and 
placement of subdural and epidural drain, and was diagnosed with 
acute right frontal temporoparietal subdural hematoma.  

Private treatment records from Dr. J.P. dated in August 2003 
reflect that the Veteran fell from a ladder at work in June 2003, 
resulting in a subdural hemorrhage and traumatic brain injury.  

The Veteran underwent a VA examination in January 2004.  
Following physical examination, the examiner diagnosed a subdural 
hematoma, presumable acute, suffered in the summer of 2003.  The 
examiner opined that the normal pressure hydrocephalus resolved.  

The Veteran underwent another VA examination in July 2008.  He 
stated that he went to fire fighting school in the Reserves.  He 
reported that he became dizzy fighting a fire, which was followed 
by vertigo.  

Following physical examination, the examiner diagnosed history of 
alleged exposure to carbon monoxide in 1979 with an active 
Reserve training for fire fighting noted on one occasion; 
appearance of normal pressure hydrocephalus, which was 
dramatically relieved by a shunt in 1990; seizure disorder 
secondary to uncertain causes; and history of organic brain 
syndrome, not present at this time.  The examiner opined that the 
diagnosed conditions are not related to carbon monoxide exposure 
in 1979.  The examiner reasoned that carbon monoxide is a 
chemical and can insult the brain on a chemical basis.  A 
chemical has not been shown to cause normal pressure 
hydrocephalus (NPH).  NPH is a structural disease of a closure of 
the absorption pathways of fluid in and around the brain.  The 
examiner found no evidence that carbon monoxide could cause or be 
implicated in the cause of NPH.  The examiner could find no 
evidence for an association of the carbon monoxide with the 
delayed onset of a seizure disorder, delayed onset of organic 
brain syndrome, and/or delayed onset of dementia.  

Private treatment records from Dr. N.C.A. dated in March 2010 
reflect that Dr. N.C.A. noted that the Veteran appeared to be 
quite stable with regards to normal pressure hydrocephalus.  Dr. 
N.C.A. was unable to clearly correlate his current findings with 
the Veteran's medical history as a fire fighter in San Diego.  

Normal Pressure Hydrocephalus

Analysis

The Veteran's service treatment records contain no mention of 
findings relating to the disability at issue.  Moreover, based on 
the objective findings in the January 2004 and July 2008 VA 
examinations, as well as Dr. N.C.A.'s findings, the normal 
pressure hydrocephalus has resolved.  The Veteran has otherwise 
not identified or submitted any medical evidence which reflects 
current normal pressure hydrocephalus.  As such, in the absence 
of proof of a present disability, there can be no valid claim of 
service connection.  See Brammer, supra.  As there is no evidence 
of a current disability, it is unnecessary for the Board to reach 
the question of etiology of the claimed normal pressure 
hydrocephalus.  Moreover, the Board believes it significant that 
the July 2008 medical examiner and Dr. N.C.A. found no evidence 
that carbon monoxide could cause or be implicated in the cause of 
NPH.  

The Veteran submitted articles from the Internet related to the 
diagnosis and treatment for normal pressure hydrocephalus, as 
well as the effects of exposure to carbon monoxide.  A medical 
article or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical 
article or treatise evidence discusses generic relationships with 
a degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also 
Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles 
submitted by the Veteran in this case were not accompanied by the 
opinion of any medical expert linking his NPH to service.  Thus, 
the medical articles submitted by the Veteran are insufficient to 
establish his entitlement to service connection for NPH.  See 
Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

The Veteran is certainly competent to report symptoms such as 
pain, which are easily recognizable symptoms that come through 
senses, however, as a lay person, the Veteran is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
such as opining that normal pressure hydrocephalus is 
etiologically related to service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board finds, that the 
determination of whether current normal pressure hydrocephalus is 
related to certain claimed events in service, or otherwise to 
service ending many years prior to the first post-service 
evidence of such disability is not a matter susceptible to lay 
opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Therefore, this is not a case in which the Veteran's lay 
beliefs alone can serve to establish an association between the 
claimed disability and his military service.

Petit Mal Seizures, Organic Brain Syndrome, and Dementia

Analysis

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current petit 
mal seizures, organic brain syndrome, and dementia are 
etiologically related to service or any incident therein.  The 
Board notes that the Veteran's neurological condition was 
clinically evaluated as normal upon separation from service and 3 
years after the alleged carbon monoxide exposure.  The clinically 
normal findings are significant in that it demonstrates that 
trained military medical personnel were of the opinion that no 
petit mal seizures, organic brain syndrome, and dementia were 
present at those times.  The Board views the examination reports 
as competent evidence that there were no petit mal seizures, 
organic brain syndrome, and dementia at those times.  

Moreover, the lack of any evidence of continuing petit mal 
seizures, organic brain syndrome, and dementia for several years 
between the period of active duty and the evidence showing petit 
mal seizures, organic brain syndrome, and dementia is itself 
evidence which tends to show that no petit mal seizures, organic 
brain syndrome, and dementia were incurred as a result of 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the claimant's 
health and medical treatment during and after military service, 
as evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Finally, the Board believes it significant that the July 2008 
medical examiner opined that petit mal seizures, organic brain 
syndrome, and dementia were not etiologically related to service.  
This opinion was based on examination of the Veteran and review 
of the claims file.  The Board believes it is entitled to 
considerable weight and is competent evidence regarding causation 
of the disabilities at issue.  Moreover, it is consistent with, 
and fully supported by, the examiner's reports of clinically 
normal neurological condition during service.  

The Veteran submitted articles from the Internet related to the 
effects of exposure to carbon monoxide.  A medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, there 
is at least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 
Vet. App. 314 (1998).  The medical articles submitted by the 
Veteran in this case were not accompanied by the opinion of any 
medical expert linking his petit mal seizures, organic brain 
syndrome, and dementia to service.  Thus, the medical articles 
submitted by the Veteran are insufficient to establish his 
entitlement to service connection for petit mal seizures, organic 
brain syndrome, and dementia.  See Sacks, 11 Vet. App. at 317 
(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see 
also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Veteran is certainly competent to report symptoms such as 
pain, which are easily recognizable symptoms that come through 
senses, however, as a lay person, the Veteran is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
such as opining that his petit mal seizures, organic brain 
syndrome, and dementia are etiologically related to service or 
any service-connected disability.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board finds, that the 
determination of whether current petit mal seizures, organic 
brain syndrome, and dementia are related to certain claimed 
events in service, a service-connected condition, or otherwise to 
service ending many years prior to the first post-service 
evidence of such disability is not a matter susceptible to lay 
opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Therefore, this is not a case in which the Veteran's lay 
beliefs alone can serve to establish an association between the 
claimed disabilities and either his military service or a 
service-connected condition, and the Board assigns greater 
probative weight to the opinion of the VA examiner.

Additionally, the Veteran has claimed entitlement to service 
connection for petit mal seizures, organic brain syndrome, and 
dementia, all as secondary to normal pressure hydrocephalus.  
Unfortunately, as noted above, service connection is not 
established for normal pressure hydrocephalus.  

For these reasons, the Board finds that there is a preponderance 
of the evidence against the Veteran's claim for service 
connection for petit mal seizures, organic brain syndrome, and 
dementia and the claim must be denied.  Because there is a 
preponderance of the evidence against the claim, the benefit of 
the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.




ORDER

Service connection for normal pressure hydrocephalus is denied. 

Service connection for petit mal seizures is denied.  

Service connection for organic brain syndrome is denied.

Service connection for dementia is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


